           Case 3:21-cv-00267-RNC Document 1 Filed 03/02/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT


GUY YOUTE                                             :       NO.: 3:21-cv-00267
                                                      :
v.                                                    :
                                                      :
GREATER BRIDGEPORT TRANSIT                            :
AUTHORITY, EDWARD O’KEEFE,                            :
DOUGLAS HOLCOMB, and                                  :
THOMAS GORMAN                                         :       MARCH 2, 2021

                                   NOTICE OF REMOVAL

       To the United States District Court for the District of Connecticut:

       Pursuant to 28 U.S.C. §§ 1441, 1443 and 1446, the defendants, Greater Bridgeport

Transit Authority, Edward O’Keefe, Douglas Holcomb and Thomas Gorman, hereby give notice

that they have removed this action from the Superior Court of Connecticut, Judicial District of

Fairfield at Bridgeport for the following reasons:

      1.       The plaintiff commenced the instant action against the undersigned defendants by

service of a Summons and Complaint dated February 2, 2021. The plaintiff served a copy of the

Summons and Complaint upon the defendants on February 4, 2021.

      2.       The action is returnable in the Superior Court for the Judicial District of Fairfield

at Bridgeport on March 23, 2021. As of the date of this removal, the plaintiff has not returned the

action to Superior Court, and as such, no state court case number is available.

      3.       The above-described action is a civil action and is one which may be removed to

the Court by the defendants pursuant to the provisions of Title 28, United States Code §§1441,

1331 and 1343(a)(3) and (4). The Complaint asserts substantial federal questions for violation of

Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. 2000e (First Count) and failure
            Case 3:21-cv-00267-RNC Document 1 Filed 03/02/21 Page 2 of 3




to provide the plaintiff with equal protection and due process in violation of the 14th Amendment

of the United States Constitution violation 42 U.S.C. 1983 (Second Count).

      4.       Attached hereto, in compliance with 28 U.S.C. §1446(a), are complete and

accurate copies of the process and pleadings received by the defendants.

      5.       The defendants deny the plaintiff’s material allegations.

      6.       Accordingly, this Court has original jurisdiction of this action under 28 U.S.C.

§§1331, 1343. The action may be removed to this Court pursuant to 28 U.S.C. §§1441, 1443

and 1446.

       WHEREFORE, the petitioners pray that the above action now pending in the

Superior Court of New Haven be removed therefrom to this Court.


                                             DEFENDANTS,
                                             GREATER BRIDGEPORT TRANSIT
                                             AUTHORITY, EDWARD O’KEEFE,
                                             DOUGLAS HOLCOMB and THOMAS GORMAN




                                             By        /s/ David S. Monastersky
                                               David S. Monastersky
                                               ct13319
                                               Howd & Ludorf, LLC
                                               65 Wethersfield Avenue
                                               Hartford, CT 06114-1190
                                               (860) 249-1361
                                                (860) 249-7665 fax
                                               dmonastersky@hl-law.com




                                                2
          Case 3:21-cv-00267-RNC Document 1 Filed 03/02/21 Page 3 of 3




                                        CERTIFICATION

This is to certify that on March 2, 2021, a copy of the foregoing Notice of Removal was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.

John T. Bochanis, Esq.
Daly Weihing & Bochanis
1776 North Avenue
Bridgeport, CT 06604


                                                      /s/ David S. Monastersky
                                                       David S. Monastersky




                                                  3
